DETAILED ACTION
This Office Action is responsive to the amendment filed on 8/6/2021.
The objections and rejections not addressed below are deemed withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The indicated allowability of now-canceled claim 5 is withdrawn in view of the newly discovered reference(s) to Martinez, US8541502.  Rejections based on the newly cited reference(s) follow.
  
Response to Amendment
The amendment to the claims filed on 8/6/2021 does not comply with the requirements of 37 CFR 1.121(c).  Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states:

	(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and 
		(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of “canceled” or “not entered” may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
		(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn—currently amended.”
		(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of “original,” “withdrawn” or “previously presented” will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of “withdrawn” or “previously presented.” Any claim added by amendment must be indicated with the status of “new” and presented in clean version, i.e., without any underlining.
		(4) When claim text shall not be presented; canceling a claim.
			(i) No claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered.”
			(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as “canceled” will constitute an instruction to cancel the claim.
		(5) Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a “new” claim with a new claim number.

Note that claim 6 has been amended to recite limitations regarding the polypropylene component instead of the limitations regarding the inclusion of a filler as in its original form in the claims listing filed 11/13/2019. Applicant did not, however, label the claim with the status “Currently amended” or indicate the added text and deleted text with underlines and strikethroughs as required.
In the interest of advancing prosecution, the submitted amendment has been considered on the merits. Any future submissions will be required to fully comply with 37 CFR 1.121(c). 

Claim Objections
Applicant is advised that should claims 4 and 22-24 be found allowable, claims 6 and 25-27 will be objected to under 37 CFR 1.75 as being substantial duplicates thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Regarding claim 6: As amended, claim 6 is a verbatim repetition of claim 4.
Regarding claims 25-27: Claim 25 and its dependent claims 26-27 are identical to claim 22 and its dependent claims 23-24. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As currently written, it is unclear whether claim 33 is intended to require that the claimed process must include steps of molding the composition by each method of injection molding, rotomolding, and compression molding, or if it is a typographical error intended to state that the molding step is chosen from the group consisting of injection molding, rotomolding, and compression molding (i.e., the claim is intended to read on a process wherein only one type of molding is performed).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6, 12, 13, 19-28, and 32-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martinez et al, US8541502.
Example 21 (Table 3; Column 25, lines 25-33) of Martinez discloses a composition comprising 35% of a propylene homopolymer having a melt flow rate (MFR) of 12 g/10 min, corresponding to the claimed polypropylene (for claims 1, 4, 6, 21, 22, 28), and 65% of a blend of an ethylene/vinyl acetate (EVA) copolymer and an elastomeric propylene copolymer. Note that the prior art blend of an EVA and an elastomeric propylene copolymer corresponds to the claimed elastomeric EVA composition (for claims 1, 21, 22, 28). Martinez teaches that the prior art composition may be extruded (for claim 28) and injection molded (for claims 32, 33) to form articles such as car bumpers (for claims 22-27, 34) (Column 19, lines 18-21 and 57-58).
Regarding the claimed properties of hardness (for claims 12, 13, 21), tensile modulus (for claims 17, 18, 21), strength at break (for claim 19, elongation at break (for claim 20):  “[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product.  Whether the rejection is based on inherency under 35 U.S.C. 102, on prima facie obviousness under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same…" as that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (MPEP § 2112).  Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product; see In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983) (MPEP § 2113). The prior art composition comprises the same components combined in the same ratio as the composition recited in the instant .

Claim Rejections - 35 USC § 103
Claim 7, 8, 10, 11, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Martinez et al, US8541502.
As discussed earlier in this Action, Martinez discloses the production of a composition comprising polypropylene and an elastomeric EVA composition. Martinez further teaches the inclusion of 0 to 10% by weight of additives such as antioxidants (for claim 7), mold release agents (i.e., slip agent) (for claim 8), light stabilizes (for claim 10), and plasticizers (for claim 11) (Column 18, lines 5-32).The prior art composition is characterized by a density in the range of 0.8 to 1 g/cm3 (for claim 14) and a MFR in the range of 0.5 to 10 (for claim 15) (Column 18, lines 56-61; Column 19, lines 7-11).
Martinez does not particularly point to the production of a composition having the claimed amount of additives/properties.
It has been held that in the case where the claimed ranges overlap or lie inside ranges disclosed in the prior art, a prima facie case of obviousness exists; see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05). The prior art ranges overlap the ranges recited in the instant claims. Barring a showing of evidence demonstrating .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Martinez et al, US8541502 as applied to claims 1, 4, 6-8, 10-15, 19-28, and 32-34  above, and further in view of Coran et al, US4116914.
As discussed earlier in this Action, Martinez discloses the production of a composition comprising polypropylene and an elastomeric EVA composition. Martinez further teaches the inclusion of up to 10% by weight of a filler.
Martinez is silent regarding the addition of carbon black.
Coran discloses the production of compositions which are a blend of a polyolefin such as a polypropylene and EVA (abstract; Column 4, lines 50-54). As taught by Coran, it was known in the art to use carbon black as a filler in such compositions to improve their tensile strength (Column 6, lines 11-12 and 22-23).
Martinez and Coran are both directed towards the production of blends comprising polyolefin(s) and EVA. Barring a showing of evidence demonstrating unexpected results, it would have been obvious to modify the composition of Martinez by using carbon black as the filler, in order to obtain a final product having improved tensile strength as taught by Coran.

Response to Arguments
Applicant’s arguments with respect to the rejection(s) of claim(s) over Coran, US4116914, have been fully considered and are persuasive.  Therefore, the rejection has 

Allowable Subject Matter
Claims 2, 3, 16, 29-31are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record is Martinez et al, US8541502, discussed earlier in this Action. The prior art does not teach nor does it fairly suggest the production of a composition comprising the additional polymers or characterized by the recited properties of melt flow rate as used to define the claimed invention.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S LENIHAN whose telephone number is (571)270-5452. The examiner can normally be reached Mon.-Fri. 5:30-2:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY S LENIHAN/Examiner, Art Unit 1765                                                                                                                                                                                                        
/IRINA S ZEMEL/Primary Examiner, Art Unit 1765